Citation Nr: 9907945	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-20 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was later transferred by request of the 
veteran to the RO in Cleveland, Ohio.

By way of jurisdictional background, on November 12, 1992, 
the RO issued a letter to the appellant denying his claim to 
reopen because the medical evidence submitted since the last 
final decision failed to support the existence of a 
respiratory disease until many years after service.  The 
appellant filed a timely notice of disagreement in May 1993, 
and the RO issued an Statement of the Case in June 1993.  On 
November 8, 1993, the appellant testified before a hearing 
officer at the RO with respect to the claim on appeal.  The 
Board accepts the hearing transcript as the veteran's 
substantive appeal.  Hence, since the substantive appeal was 
filed within a year of the November 12, 1992 RO decision, it 
was timely, and the appellant's claim is now in appellate 
status before the Board.
 

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bronchial spasms in a May 1973 rating decision.

2.  Additional evidence received since the May 1973 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran developed bronchial asthma in service, which 
has continued to the present. 


CONCLUSIONS OF LAW

1.  The evidence received since the last final decision is 
new and material.  U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).

2.  Resolving reasonable doubt in the veteran's favor, 
bronchial asthma was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1973, the RO denied entitlement to service connection 
for bronchial spasms on the basis that the evidence of record 
failed to show any post service respiratory condition.  The 
veteran was notified of this decision but he did not file a 
timely notice of disagreement.  Hence, that decision is 
final.  38 U.S.C.A. § 7105.  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) citing Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999).  If new and material evidence 
has been presented, immediately upon reopening the claim VA 
must determine whether, based upon all the evidence of record 
in support of the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id., slip op. at 4.

In April 1992, the appellant, through his representative, 
filed a claim to reopen his claim for a bronchial disorder.  
The evidence available to the RO in May 1973 included the 
veteran's service medical records, an April 1973 VA 
examination report, and various statements from the veteran.

The service medical records show that he was treated for a 
nonproductive cough from October 1972 to service separation.  
In October 1972, the appellant stated that he had had his 
cough for one year.  In February 1973, an examiner diagnosed 
possible allergic asthmatic bronchitis, another diagnosed 
post nasal drip, and several days later, another examiner 
diagnosed a cold-induced bronchospasm.  The February 1973 
separation report, however, which was dated the same day as 
one of these notes, reported that the lungs and chest were 
normal.   

The April 1973 VA examination report contained a diagnosis of 
a non-productive cough of unknown etiology.  The examiner 
added that the service diagnosis of a cold-induced bronchial 
spasm may have had some significance.  The examiner 
elaborated that there were some people whose mucous membranes 
were especially sensitive to changes in temperature, and that 
this may have been the etiology of the appellant's peculiar 
cough.

Evidence received since the last final RO decision includes a 
July 1992 VA respiratory examination report, which included 
pulmonary function tests; several written statements from 
Russell Stewart, M.D., of the Watson Clinic from 1977 through 
1997 (specifically to include one from July 1993); a 
transcript from a November 1993 RO hearing; a January 1994 VA 
opinion from the pulmonary clinic; a June 1994 letter from 
E.M. Dorre, M.D.; an October 1994 VA respiratory VA 
examination report; public school nurse's notes dated from 
1956 to 1966; and various letters from the veteran's military 
buddies, friends, and family.

The July 1992 VA respiratory examination report, which 
included pulmonary function tests, showed a diagnosis of 
probable bronchial asthma, which, according to the appellant 
started while he served in Vietnam.

Dr. Stewart's records and statements spanning from 1977 to 
1997, show that he had treated the appellant routinely since 
1977 for a chronic cough, and asthma with recurring episodes 
of bronchospasm, and bronchitis.  In a July 1993 letter, Dr. 
Stewart revealed that he had reviewed the appellant's medical 
records from January 1972 through April 1973, while he was in 
service.  Dr. Stewart articulated that these records 
essentially showed that the veteran had a "cold-induced 
bronchospasm," and he offered the opinion that that term is 
interpreted today as typical asthma with airway sensitivity 
and particularly temperature change sensitivity.  The doctor 
concluded that it was his impression that the appellant had 
had this problem with recurring symptoms since the date of 
the records discussed above.

At November 1993 and August 1997 RO hearings the veteran 
testified that his respiratory problems began while serving 
in Vietnam.  In summary, he reported that when he returned to 
the United States in 1972 he went to a doctor for his cough, 
and he told him that he had asthmatic bronchitis.  Soon 
after, he went back to Vietnam.  During the remainder of his 
tour he treated with service medical care providers.  The 
service examiners diagnosed him with possible asthmatic 
bronchitis and cold-induced bronchospasm.  At times he 
reported having full-blown asthmatic attacks.  When this 
occurred, the service medical care providers would send him 
to a pulmonary specialist and put him on a machine for 
relief.  They would also follow-up with a bronchodilator in 
order to keep his trachea open.  According to the appellant, 
the special forces unit he was assigned to in Vietnam did not 
keep medical records.  Therefore, his service medical records 
only reflect treatment while he was in the United States.  
After discharge, he remarked that his respiratory condition 
forced him to reside in Florida because he needed to live in 
warm weather.  He began treating at the Watson Clinic in 
1977.  The veteran's representative discussed the importance 
of the Watson Clinic records, specifically the statements 
made by Dr. Stewart.  The veteran's spouse corroborated the 
veteran's testimony.  She described his respiratory attacks 
as "scary."  

In response to Dr. Stewart's July 1993 statement, the RO 
requested a medical opinion to address Dr. Stewart's 
findings.  In January, 1994 a VA examiner reviewed the 
veteran's claims file and opined that the records indicated 
that the appellant had mild intermittent bronchial 
hyperactivity, that first developed in service. 

In June 1994, E.M. Dorre, M.D. explained that she had treated 
the veteran from 1973 to 1976 for asthmatic bronchitis with 
intermittent bouts of infection.  

Following an October 1994 VA respiratory VA examination the 
clinical impression was that the veteran had asthma.  Records 
from 1994 from Dr. Stewart note that there is no doubt that 
the appellant has recurring asthmatic bronchitis.

While the Board has reviewed and considered all of the 
evidence of record, to include the many statements from the 
veteran's friends and family, it will focus the discussion on 
the following evidence.

The Board finds that the evidence received subsequent to the 
May 1973 final RO decision, when viewed in light of all the 
evidence of record, is new and material, as it is probative 
to the underlying question in this case.  In this regard, the 
Board finds it significant that the record shows that the 
veteran was repeatedly treated in service from October 1972 
to February 1973 for complaints of a cough.  When the RO 
originally denied the claim in May 1973 it stated that the 
veteran's cough of unknown etiology was not found on the 
April 1973 examination.  In other words, there was no medical 
evidence showing that the veteran had bronchial spasms at 
that time.  With respect to the VA and private medical 
records submitted after May 1973, however, they prove that 
the veteran currently has asthma.  In addition, the 
statements provided by Doctors Stewart and Dorre are new and 
material because they establish that the veteran had 
bronchial asthma during and immediately after service.  Thus 
these records are not duplicative or cumulative, and they are 
relevant as they related to symptoms of the claimed 
disability.  Furthermore, the testimony provided by the 
veteran and his spouse before the RO is also new and material 
in light of the evidence discussed above.  Accordingly, the 
claim is reopened, and a merits based review is in order.

Service connection

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In this case, based on the evidence discussed above, the 
Board finds that service connection for bronchial asthma is 
warranted.  The evidence submitted since the last final RO 
decision records the veteran's persistent complaints of his 
claimed bronchial asthmatic problems since service, and 
documents his contention that his symptoms began in service.  
A February 1973 service medical record showed a diagnosis of 
cold weather bronchospasm.  In his July 1993 letter, Dr. 
Stewart established that the veteran had respiratory problems 
which by today's standards would be called bronchial asthma.  
While the January 1994 VA opinion was vague, and it failed to 
address the RO's request, it did not rebut Dr. Stewart's 
opinion.  Indeed, the examiner indicated that, based on a 
review of the claims file, the veteran had had his 
respiratory condition since service.  The Board accepts the 
veteran and his wife's sworn testimony that he had symptoms 
of bronchial asthma during his military service, and that 
these symptoms have continued to the present.  Hence, based 
on the private and VA medical evidence which shows a 
continuity of symptomatology, and the opinions which relate 
the appellant's respiratory disorder to service, the Board 
finds that service connection for bronchial asthma is 
warranted 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  Entitlement to service connection for 
bronchial asthma is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


